Citation Nr: 1040070	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  07-06 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to February 1959.  

This appeal arises from April and August 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The issue of service connection for a back disorder is being 
remanded and is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Board of Veterans' Appeals (Board) denied the Veteran's 
claim for service connection for a low back disorder in November 
1959.   

2.  The evidence received since November 1959 includes an August 
2006 medical opinion stating the Veteran's back was aggravated in 
service which relates to an unsubstantiated fact and raises a 
reasonable possibility of substantiating the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The November 1959 Board decision is final.  38 C.F.R. § 19.5 
(1956).  

2.  New and material evidence has been submitted to reopen the 
claim for service connection for a back disorder.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  

The Veteran submitted his request to reopen his claim for service 
connection for a back disorder in February 2006.  The RO sent him 
a letter in March 2006 which explained that new and material 
evidence was required to reopen his claims and explained the 
definition of new and material evidence.  The Veteran was 
informed of the basis of the prior final denial of his claim.  

VA previously obtained the Veteran's service treatment records.  
Private records of post service medical treatment identified by 
the Veteran were obtained.  The Veteran has not identified any 
other relevant evidence.  He withdrew his request for a hearing.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or assistance 
is necessary.  

New and Material 

Once entitlement to service connection for a given disorder has 
been denied by a decision of the Board of Veterans' Appeals, that 
determination is final.  In order to later establish service 
connection for the disorder in question, it is required that new 
and material evidence be presented which provides a basis 
warranting reopening the case and a grant of the benefit under 
consideration.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 
38 C.F.R. § 3.156(a) (2010).  

If new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108 (West 2002).  

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).  

The Veteran filed his original claim for service connection for a 
back disorder in February 1959.  The RO denied his claim in an 
April 1959 rating decision.  The Veteran appealed to the Board of 
Veterans' Appeals (Board).  In November 1959 the Board denied his 
claim for service connection for a back disorder.  That decision 
is final.  38 C.F.R. § 19.5 (1956).  

In February 2006, the Veteran requested his claim for service 
connection be reopened.  The RO denied his request and the 
Veteran appealed.  

To determine if new and material evidence has been submitted the 
Board compared the evidence in the claims folder in April 1959 
with the newly submitted evidence.  

The evidence in the claims folder in April 1959 consisted of the 
Veteran's service treatment records.  They included reports of 
hospitalization in service and a Medical Board Report indicating 
the Veteran had congenital spondylolisthesis.  

Since April 2006 the evidence submitted includes private medical 
records of treatment of his low back and a letter from his 
private physician dated in August 2006, which reflects the 
physician's view the Veteran's back disability had been 
aggravated by service.   

Since the prior denial was based on the conclusion the claimed 
disability was not aggravated by service, this 2006 letter 
reflecting an opposite conclusion provides evidence directly 
related to the basis for the prior denial.  As this evidence is 
new, relevant to the claim for service connection, and provides 
evidence of aggravation of the back disorder in service, new and 
material evidence has been submitted.  


ORDER

The claim for service connection for a back disorder is reopened, 
to this extent only the appeal is granted.  


REMAND

Service records reflect the Veteran was diagnosed to have 
spondylolisthesis, L5 on S1, which a service Medical Board 
concluded existed prior to service, and was not aggravated 
permanently by service.  A recent letter from a private physician 
indicates his view that there was a permanent aggravation of this 
condition in service, although the rationale for this is not 
obvious.  In addition, several other diagnoses related to the 
spine are reflected in recent medical records, but the 
relationship between these, and the complaints noted in service 
is unclear.  The Veteran should be afforded a VA examination of 
his back so that the nature of his spine disabilities may be more 
clearly described, and to obtain an opinion as to the 
relationship between these disabilities and service.  

In addition, it is observed that post service treatment records 
commence in 2000, more than 40 years after service.  Efforts to 
obtain earlier records should be made.  

Accordingly, the case is REMANDED for the following actions:

1.	Ask the Veteran to identify all health 
care providers who have treated him for 
his back disorder since his separation 
from the service.  Attempt to obtain 
copies of pertinent treatment records 
identified by the Veteran.  

2.	The veteran should be afforded a VA 
orthopedic examination.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner is asked to 
identify each disability currently 
affecting the Veteran's spine, and which 
of these were manifested during the 
Veteran's active military service.  Of 
those present during the Veteran's active 
military service, the examiner should 
identify which were also present prior to 
service, and of those, the examiner 
should offer an opinion as to whether it 
(they) underwent an increase in severity 
during service, beyond the natural 
progression of the disability.  A clear 
rationale for any opinion expressed, 
including references to any clinical data 
on which the opinion relied should be 
provided.  

3.	If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


